Exhibit 10.2




ATHENE HOLDING LTD.
2019 SHARE INCENTIVE PLAN
ARTICLE I
PURPOSE OF THE PLAN
The purpose of the ATHENE HOLDING LTD. 2019 SHARE INCENTIVE PLAN (the “Plan”) is
(i) to further the growth and success of Athene Holding Ltd., a Bermuda exempted
company limited by shares (the “Company”) and its Subsidiaries (as hereinafter
defined) by enabling directors and employees of, or consultants to, the Company,
its Subsidiaries and the Asset Management Company (as hereinafter defined) to
personally participate and share in the Company’s growth and success, and (ii)
to provide a means of rewarding outstanding performance by such persons to the
growth and success of the Company and its Subsidiaries. Awards granted under the
Plan (the “Awards”) shall be nonqualified share options (referred to herein as
“NSOs”), share options intended to constitute incentive stock options for
purposes of Section 422 of the Code (referred to herein as “ISOs” and, together
with NSOs, as “Options”), rights to purchase Shares, restricted shares (referred
to herein as “Restricted Shares”), restricted share units (referred to herein as
“Restricted Share Units”), performance awards (“Performance Awards”) and other
awards settleable in, or based upon, Shares (“Other Share-Based Awards”).
ARTICLE II    
DEFINITIONS
As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, such Person and/or one or more Affiliates thereof. As
used in this definition and the definition of the term “control,” including the
correlative terms “controlling,” “controlled by” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies (whether through the ownership
of securities or any partnership or other ownership interests, by contract or
otherwise) of a Person.
“Asset Management Company” means Athene Asset Management LLC, a Delaware limited
liability company, and any successor entity or new entity that performs similar
functions for the Company and its Subsidiaries.
“Award” has the meaning set forth in Article I hereof.
“Award Agreement” means any writing (including any electronic document) setting
forth the terms of an award that has been duly authorized and approved by the
Board, the Committee or an authorized delegate and evidencing an Award hereunder
between the Company and the recipient of such Award.
“Board” means the Board of Directors of the Company.
“Change in Control” has the meaning set forth in Section 10.2.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the committee(s) or subcommittee(s) appointed by the Board to
administer the Plan; provided, however, that with respect to any Awards granted
to an individual who is subject to Section 16 of the Exchange Act, the Committee
shall consist of two or more members of the Board, each of whom is intended to
be (A) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and (B) “independent” within the meaning of the rules of the New
York Stock Exchange or any other stock exchange on which Shares are then
traded. The Board or Committee may delegate the authority to grant Awards to any
individual not described above to a committee of one or more members of the
Board who are not Non-Employee Directors within the meaning of Rule 16b-3 under
the Exchange Act.




1



--------------------------------------------------------------------------------

Exhibit 10.2




“Company” has the meaning set forth in Article I hereof.
“Corporate Transaction” has the meaning set forth in Section 10.1 hereof.
“Effective Date” means the date the Plan is adopted by the Company’s
shareholders at the 2019 Annual General Meeting of Shareholders, provided that
the adoption of the Plan is approved by the shareholders within 12 months before
or after such Effective Date.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means the closing price of Shares on any national securities
exchange or any national market system (the “Market”) on that date, or if no
prices are reported on that date, on the last preceding date on which such
prices of Shares are so reported. The Committee may, however, provide with
respect to one or more Awards that the Fair Market Value shall equal the closing
price of Shares on the Market on the last trading day preceding the date in
question or the average of the high and low trading prices of Shares on the
Market for the date in question or the most recent trading day. If Shares are
not then listed on any national securities exchange but is traded over the
counter at the time determination of its Fair Market Value is required to be
made, its Fair Market Value shall be deemed to be equal to the average between
the reported high and low sales prices of Shares on the most recent date on
which Shares were publicly traded. If the Shares are not publicly traded at the
time a determination of its Fair Market Value is made, the Committee shall
reasonably determine its Fair Market Value in good faith as it deems appropriate
(such determination will be made in the manner that satisfies Section 409A of
the Code).
“Incumbent Director” has the meaning set forth in Section 10.2 hereof.
“ISOs” has the meaning set forth in Article I hereof.
“Maximum Share Amount” has the meaning set forth in Section 3.5 hereof.
“Notice” has the meaning set forth in Section 5.6 hereof.
“NSOs” has the meaning set forth in Article I hereof.
“Option” has the meaning set forth in Article I hereof.
“Option Price” means the purchase price per Share subject to an Option, as
determined pursuant to Section 5.4 hereof.
“Participant” has the meaning set forth in Article IV hereof.
“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.
“Plan” has the meaning set forth in Article I hereof.
“Performance Award” has the meaning set forth in Article I hereof.
“Performance Measures” means the criteria and objectives, established by the
Committee, which shall be satisfied or met (i) as a condition to the grant or
exercisability of all or a portion of an Option or (ii) during the applicable
Performance Period as a condition to a Participant’s receipt of all or part of a
performance-based Award under the Plan. Such criteria and objectives may include
one or more of the following corporate-wide or subsidiary, division, operating
unit, operating segment, reporting segment or individual measures: the
attainment by a Share of a specified Fair Market Value for a specified period of
time; the attainment of a specified book value per share; earnings per share;
return to shareholders (including dividends); return on assets; return on
equity; operating income or earnings of the




2



--------------------------------------------------------------------------------

Exhibit 10.2




Company before or after taxes, interest and/or depreciation; revenues (including
premiums); net investment earned rate; net spread; taxes; expenses (including
commissions); market share; cash flow or cost reduction goals; interest expense;
return on investment; return on investment capital; return on operating costs;
economic value created; operating margin; gross margin; the achievement of
annual operating profit plans; net income; earnings before interest,
depreciation and/or amortization; operating earnings after interest expense and
before incentives, and/or extraordinary or special items; operating earnings;
operating expenses, net cash provided by operations; and strategic business
criteria, consisting of one or more goals based on meeting specified market
penetration, meeting specified credit rating targets, geographic business
expansion goals, cost targets, sales, sales or business volumes, days sales
outstanding goals, customer and/or employee satisfaction, reductions in errors
and omissions, reductions in lost business, management of employment practices
and employee benefits, supervision of litigation, information technology,
quality and quality audit scores, productivity, efficiency, meeting targets
related to the timing of financial statements and goals relating to acquisitions
or divestitures, or any other goal selected by the Committee whether or not
listed herein. Each such goal may be expressed on an absolute or relative basis
and may include comparisons based on current internal targets, the past
performance of the Company (including the performance of one or more
subsidiaries, divisions, operating units, operating segments or reporting
segments) or the past or current performance of other companies (or a
combination of such past and current performance). In addition to the ratios
specifically enumerated above, performance goals may include comparisons
relating to capital (including, but not limited to, the cost of capital),
shareholders’ equity, shares outstanding, assets or net assets, sales, or any
combination thereof. The applicable performance measures may be applied on a
pre- or post-tax basis and may be adjusted to include or exclude components of
any performance measure, including, without limitation, special charges such as
restructuring or impairment charges, debt refinancing costs, extraordinary or
noncash items, unusual, nonrecurring or one-time events affecting the Company or
its financial statements or changes in law or accounting principles (“Adjustment
Events”). In the sole discretion of the Committee, the Committee may amend or
adjust the Performance Measures or other terms and conditions of an outstanding
award in recognition of any Adjustment Events. Performance goals shall be
subject to such other special rules and conditions as the Committee may
establish at any time.
“Performance Period” means the time period during which the Performance Measures
applicable to a performance-based Award must be satisfied or met.
“Prior Plan” shall mean the Athene Holding Ltd. 2016 Share Incentive Plan,
Athene Holding Ltd. 2014 Share Incentive Plan, the Amended and Restated Athene
Holding Ltd. 2012 Share Incentive Plan, the Amended and Restated Athene Holding
Ltd. 2009 Share Incentive Plan, and each other equity plan maintained by the
Company under which awards are outstanding as of the effective date of this
Plan.
“Purchase Price” has the meaning set forth in Section 6.2 hereof.
“Restricted Shares” means an Award granted to a Participant pursuant to Article
VII hereof.
“Restricted Share Unit” means an Award granted to a Participant pursuant to
Article VIII hereof.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means Class A common shares of the Company.
“Share Award” means an Award to purchase Shares under Article VI of the Plan.
“Subsidiary” means (i) any corporation or other entity of which the Company owns
securities or interests having a majority, directly or indirectly, of the
ordinary voting power in electing the board of directors, managers, general
partners or similar governing Persons thereof, (ii) for purposes of determining
eligibility to receive an Award (other than an ISO) and become a Participant in
the Plan, any other entity of which the Company owns securities or interests
representing a majority, directly or indirectly, of the value of such entity,
and (iii) for purposes of determining eligibility to receive an ISO and become a
Participant in the Plan, any affiliated corporation or other business entity in
which the Company owns voting securities possessing at least 50% of the combined
voting power of all classes of voting securities of such affiliated corporation
or entity.




3



--------------------------------------------------------------------------------

Exhibit 10.2




“Substitute Award” shall mean an Award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or share appreciation right.
“Tax Date” has the meaning set forth in Article XV hereof.
“Ten Percent Shareholder” means a person who owns, directly or indirectly,
shares possessing more than 10% of the total combined voting power of all voting
securities of the Company, or any parent or Subsidiary. Indirect ownership of
such voting securities shall be determined in accordance with Section 424(d) of
the Code.
“Termination Date” means the tenth anniversary of the Effective Date.
“Termination of Relationship” means, with respect to each Participant, the
termination of the Participant’s services as an employee or director of, or
consultant to, the Company, its Subsidiaries and the Asset Management Company
for any reason, including, subject to Section 409A of the Code, as a result of
the Subsidiary to which the Participant provides services no longer being a
Subsidiary of the Company because of a sale, divestiture or other disposition of
such Subsidiary.
ARTICLE III    
ADMINISTRATION OF THE PLAN; SHARES SUBJECT TO THE PLAN
3.1    Committee.
The Plan shall be administered by the Committee. The term “Committee” shall, for
all purposes of the Plan, be deemed to refer to the Board if the Board is
administering the Plan.
3.2    Procedures.
The Committee shall adopt such rules and regulations as it shall deem
appropriate concerning the holding of meetings and the administration of the
Plan. A majority of the Committee shall constitute a quorum and the actions of
the entire Committee present at a meeting, or actions approved in writing by the
entire Committee, shall be the actions of the Committee.
3.3    Interpretation; Powers of Committee.
Except as otherwise set forth in the Plan, the Committee shall have all powers
with respect to the administration of the Plan, including the authority to:
(a)    determine eligibility and the particular persons or classes of persons
who will receive Awards;
(b)    select eligible persons for participation in the Plan, grant Awards to
eligible persons or eligible classes of persons, determine the price and number
of securities to be offered or awarded to any of such persons, determine the
dollar value subject to any Performance Awards, determine the other specific
terms and conditions of Awards consistent with the express limits of the Plan,
establish the installments (if any) in which such Awards will become exercisable
or will vest and the respective consequences thereof (or determine that no
delayed exercisability or vesting is required), and establish the events of
termination or reversion of such Awards;
(c)    approve the forms of Award Agreements, which need not be identical either
as to type of Award or among Participants;
(d)    construe and interpret the provisions of the Plan and any Award Agreement
or other agreement defining the rights and obligations of the Company and
Participants under the Plan, make factual determinations with




4



--------------------------------------------------------------------------------

Exhibit 10.2




respect to the administration of the Plan, further define the terms used in the
Plan, and prescribe, amend and rescind rules and regulations relating to the
administration of the Plan;
(e)    cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding Awards held by
Participants;
(f)    take action to (i) accelerate the exercisability or vesting of, or waive
the vesting conditions applicable to, any Award, including all or a portion of
any applicable restriction period applicable to any outstanding Award,
(iii) waive all or a portion of any Performance Period applicable to any
outstanding Award or (iii) waive or deem to be satisfied the Performance
Measures (if any) applicable to any outstanding Award at the target or any other
level; and
(g)    make all other determinations and take such other action as contemplated
by this Plan or as may be necessary or advisable for the administration of this
Plan and the effectuation of its purposes.
All decisions of the Committee shall be made in good faith and shall be
conclusive and binding on all Participants in the Plan.
3.4    Delegation.
The Committee may delegate some or all of its power and authority hereunder to
the Board or a subcommittee thereof or, subject to applicable law, to the Chief
Executive Officer and President or such other executive officer as the Committee
deems appropriate; provided, however, that the Committee may not delegate its
power and authority to the President and Chief Executive Officer or other
executive officer of the Company with regard to the selection for participation
in this Plan of an officer, director or other person subject to Section 16 of
the Exchange Act or decisions concerning the timing, pricing or amount of an
Award to such an officer, director or other person.
No member of the Board or Committee, and neither the Chief Executive Officer and
President or any other executive officer to whom the Committee delegates any of
its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Board and the Committee and the Chief
Executive Officer and President and any other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation or Bye-Laws, each as may be amended from
time to time) and under any directors’ and officers’ liability insurance that
may be in effect from time to time
3.5    Number of Shares.
Subject to the provisions of Article X (relating to adjustments upon changes in
capital structure and other Corporate Transactions), the aggregate number of
Shares with respect to which Awards may be granted under the Plan shall not
exceed 4,250,000 (reduced by the number of Shares granted under the Prior Plan
between February 12, 2019 and the date the shareholders approve the Plan, the
“Maximum Share Amount”), of which the Maximum Share Amount may be issued
pursuant to the exercise of ISOs granted under the Plan. The number of Shares
that remain available for future Awards under the Plan shall be reduced by the
sum of the aggregate number of Shares which become subject to outstanding
Options, Awards of Restricted Shares and Restricted Share Units, Share Awards,
Performance Awards and Other Share-Based Awards. To the extent that Shares
subject to an outstanding Option, Award of Restricted Shares or Restricted Share
Units, Share Award, Performance Award or Other Share-Based Award granted under
the Plan or a Prior Plan are not issued or delivered by reason of (i) the
expiration, termination, cancellation or forfeiture of such Award or (ii) the
settlement of such Award in cash, then except to the extent prohibited by law or
applicable listing or regulatory requirements, such Shares shall again be
available under this Plan, other than for grants of ISOs. Notwithstanding
anything in this Section 3.5 to the contrary, Shares subject to an Award may not
be made available for issuance under this Plan if such Shares are: (i) Shares
used to pay the Option Price of an Option, (ii) Shares that were subject to an
Option or stock-settled share appreciation right and were not issued or
delivered upon the net settlement or net exercise of such Option or share
appreciation right, (iii) Shares delivered to or withheld by the Company




5



--------------------------------------------------------------------------------

Exhibit 10.2




to pay withholding taxes related to an Award under this Plan or (iv) Shares
repurchased on the open market with the proceeds of an Option exercise.
The number of Shares for Awards under this Plan shall not be reduced by
available shares under a shareholder approved plan of a company or other entity
which was a party to a corporate transaction with the Company (as appropriately
adjusted to reflect such corporate transaction) which become subject to Awards
granted under this Plan (subject to applicable stock exchange requirements).
Shares to be delivered under this Plan shall be made available from authorized
and unissued Shares, or authorized and issued Shares reacquired and held as
treasury shares or otherwise or a combination thereof.
ARTICLE IV    
ELIGIBILITY
Awards may be granted under the Plan only to persons who are employees,
directors, consultants, agents and independent contractors, and persons expected
to become employees, directors, consultants, agents and independent contractors,
of the Company, any of its Subsidiaries or the Asset Management Company as the
Committee in its sole discretion may select from time to time. Each such person
to whom an Award is granted under the Plan is referred to herein as a
“Participant.” To effectuate the grant of Awards to persons who are employees,
directors, consultants, agents and independent contractors, and persons expected
to become employees, directors, consultants, agents and independent contractors
of the Asset Management Company, Awards may be granted to the Asset Management
Company for allocation by the Asset Management Company to such persons.  The
Committee’s selection of a person to participate in this Plan at any time shall
not require the Committee to select such person to participate in this Plan at
any other time. For purposes of this Plan and except as otherwise provided for
in an Award Agreement, references to employment by the Company shall also mean
employment by a Subsidiary, and references to employment shall include service
as a non-employee director or independent contractor. The Committee shall
determine, in its sole discretion, the extent to which a Participant shall be
considered employed during any periods during which such Participant is on an
approved leave of absence. The aggregate grant date fair value of Shares that
may be awarded or granted during any fiscal year of the Company to any
non-employee director shall not exceed $500,000.
ARTICLE V    
SHARE OPTIONS
5.1    General.
Options may be granted under the Plan at any time and from time to time on or
prior to the Termination Date. Each Option granted under the Plan shall be
designated as either an NSO or an ISO, as determined by the Committee in its
sole discretion, and shall be subject to the terms and conditions applicable to
such Options set forth in the Plan. Each Option shall be evidenced by an Award
Agreement incorporating the terms and provisions of the Plan that shall be
executed by the Company and the Participant. The Award Agreement shall specify
the number of Shares for which such Option shall be exercisable, the Option
Price (as defined in Section 5.4 below) for such Shares and the other terms and
conditions of the Option, in each case, as determined by the
Committee. Notwithstanding any provision of the Plan to the contrary, (a) an ISO
may only be granted to an employee of the Company or its Subsidiaries and (b)
Options may only be granted to persons who are employees, directors,
consultants, agents and independent contractors, and persons expected to become
employees, directors, consultants, agents and independent contractors of the
Company and its Subsidiaries.
5.2    Vesting and Exercisability.
The Committee, in its sole discretion, shall determine whether and to what
extent any Options are exercisable and subject to vesting based upon continued
service of the Participant, upon the Participant’s performance of duties or upon
any other basis. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant or vesting
of an Option or to the exercisability of all or a portion of an Option. The
Committee shall determine whether an Option shall become exercisable in
cumulative or non-cumulative installments




6



--------------------------------------------------------------------------------

Exhibit 10.2




and in part or in full at any time. An exercisable Option, or portion thereof,
may be exercised only with respect to whole Shares. Prior to the exercise of an
Option, the holder of such Option shall have no rights as a shareholder of the
Company with respect to the Shares subject to such Option.
5.3    Termination of Relationship.
All of the terms relating to the exercise, cancellation or other disposition of
an Option (a) upon a Participant’s Termination of Relationship whether by reason
of disability, retirement, death or any other reason, or (b) during a paid or
unpaid leave of absence, shall be determined by the Committee and, in the case
of the foregoing clause (a), set forth in the applicable Award Agreement and, in
the case of the foregoing clause (b), set forth either in the applicable Award
Agreement or Company policies.
5.4    Option Price.
The Option Price shall be determined by the Committee and set forth in the Award
Agreement. In no event, however, may the Committee determine an Option Price
that is less than (a) 100% of the Fair Market Value of the Share on the date of
grant, or (b) in the case of an ISO granted to a Participant who is a Ten
Percent Shareholder, 110% of the Fair Market Value of the Share on the date of
grant. Notwithstanding the foregoing, in the case of an Option that is a
Substitute Award, the Option Price per Share of the Shares subject to such
Option may be less than 100% of the Fair Market Value per Share on the date of
grant, provided, that the excess of: (i) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (ii) the aggregate Option Price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Company, over (y) the aggregate purchase price of such shares.
5.5    Term of Options.
Each Option granted under the Plan, to the extent not previously exercised,
shall cease to be exercisable, automatically terminate and become null and void
and be of no further force or effect upon such date or dates as are set forth in
the applicable Award Agreement, consistent with the terms of the Plan. In
addition, an ISO granted to a Participant who is a Ten Percent Shareholder may
not be exercised more than five (5) years after its date of grant and no other
Option may be exercised more than ten (10) years after its date of grant.
By its terms, an ISO shall be exercisable in any calendar year only to the
extent that the aggregate Fair Market Value (determined on the date of grant) of
the Shares with respect to which all incentive stock options granted to the
Participant are exercisable for the first time during such calendar year does
not exceed the applicable limitation set forth in the Code (currently
$100,000). Incentive stock options granted under the Plan and all other plans of
the Company or any Subsidiary shall be aggregated for purposes of determining
whether such limitation has been exceeded. If the ISOs that first become
exercisable in a calendar year exceed such limitation, the excess Options will
automatically be treated as NSOs to the extent permitted by law.
5.6    Method of Exercise.
A Participant (or other person, as provided in Section 11.2) may exercise an
Option (for the Shares represented thereby) granted under the Plan, in whole or
in part, as provided in the Award Agreement evidencing his or her Option by:
(a)    delivering a written notice (the “Notice”) to the Secretary of the
Company or his or her designee specifying the whole number of Shares with
respect to which the Option is being exercised; and
(b)    by accompanying such notice with payment therefor in full (or by
arranging for such payment to the Company’s satisfaction) (i) in cash (by wire
transfer of immediately available funds to a bank account of the Company
designated by the Committee or by delivery of a personal or certified check
payable to the Company) or (ii) to the




7



--------------------------------------------------------------------------------

Exhibit 10.2




extent permitted by the Committee, in its sole discretion, and set forth in such
Participant’s Award Agreement (but, subject in any case, to the applicable
limitations of Rule 16b-3 under the Exchange Act):
(A)    by delivery of previously owned whole Shares (either actual delivery or
by attestation) for which the holder has good title, free and clear of all liens
and encumbrances, with a Fair Market Value (determined on the date of exercise)
equal to the aggregate Option Price payable pursuant to the Option by reason of
such exercise; provided, that any fraction of a Share which would be required to
pay such Option Price shall be disregarded and the remaining amount due shall be
paid in cash by the Participant;
(B)    by authorizing the Company to withhold whole Shares which would otherwise
be delivered upon exercise of the Option having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate Option Price
payable by reason of such exercise; provided, that any fraction of a Share which
would be required to pay such Option Price shall be disregarded and the
remaining amount due shall be paid in cash by the Participant;
(C)    in cash delivered by a broker-dealer acceptable to the Company to whom
the Participant has submitted an irrevocable notice of exercise; or
(D)    by a combination of methods set forth in this Section 5.6; and
(c)    by executing such documents as may be required under the applicable Award
Agreement or as the Committee may request.
5.7    Delivery of Shares.
No Shares shall be issued until the full Option Price therefor and any
withholding taxes thereon, as described in Article XV, have been paid (or
arrangement made for such payment to the Company’s satisfaction). Shares shall
be issued to the Participant (or other person exercising the applicable Option
in accordance with the provisions of Section 11.2) in certificate or book entry
form, as determined by the Committee in its sole discretion. Neither the
Participant nor any person exercising an Option in accordance with the
provisions of Section 11.2 shall have any rights or privileges as a shareholder
of the Company with respect to any Shares issuable upon exercise of an Option
granted under the Plan until the Shares have been issued.
5.8    No Dividend Equivalents.
Notwithstanding anything in an Award Agreement to the contrary, the holder of an
Option shall not be entitled to receive dividend equivalents with respect to the
number of Shares subject to such Option.
ARTICLE VI    
SHARE AWARDS
6.1    General.
Share Awards may be granted under the Plan at any time and from time to time on
or prior to the Termination Date. Each Share Award shall be evidenced by an
Award Agreement that shall be executed by the Company and the Participant. The
Award Agreement shall specify the terms and conditions of the Share Award,
including without limitation the number of Shares covered by the Share Award,
the Purchase Price, if any, for such Shares, the deadline for the purchase of
such Shares and any other terms and conditions applicable to such Share Award,
in each case, as determined by the Committee.
6.2    Purchase Price; Payment.
The price (the “Purchase Price”), if any, at which each Share covered by the
Share Award may be purchased pursuant to a Share Award shall be determined by
the Committee and set forth in the applicable Award Agreement. The




8



--------------------------------------------------------------------------------

Exhibit 10.2




Company shall not be obligated to issue any Shares purchased under this Article
VI unless and until it receives full payment of the aggregate Purchase Price
therefor, if any, and all other conditions to the grant of the Share Award, as
reasonably determined by the Committee, have been satisfied. The Purchase Price,
if any, of any Shares subject to a Share Award must be paid in full at the time
of the purchase.
ARTICLE VII    
RESTRICTED SHARES
7.1    General.
Awards of Restricted Shares may be awarded either alone or in addition to other
Awards granted under the Plan. Each Award of Restricted Shares shall be
evidenced by an Award Agreement that shall be executed by the Company and the
Participant. The Award Agreement shall specify the number of Shares to be
awarded to Participants, the conditions for vesting, the time or times within
which such Awards may be subject to forfeiture, and any other terms and
conditions applicable to the Restricted Shares, in each case, as determined by
the Committee.
7.2    Awards and Certificates.
During the restricted period, Restricted Shares shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more share certificates. Any certificate issued in respect
of Restricted Shares shall be registered in the name of such Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:
“The sale or other transfer of Shares represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the ATHENE HOLDING LTD. 2019 SHARE
INCENTIVE PLAN and in an Award Agreement. A copy of the Plan and such Award
Agreement may be obtained from ATHENE HOLDING LTD.”
 
The Committee may require that the certificates evidencing such Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Shares, the Participant shall
have delivered a share power, endorsed in blank, relating to the Shares covered
by such Award in the event such Award is forfeited in whole or in part. If and
when any applicable restricted period expires without a prior forfeiture of
Restricted Shares (and upon the satisfaction or attainment of applicable
Performance Measures, if applicable), subject to the Company’s right to require
payment of any taxes in accordance with Article XV, the restrictions shall be
removed from the requisite number of any Shares that are held in book entry form
(and, if applicable, non-legended certificates evidencing ownership of the
requisite number of Shares shall be delivered to the Participant).
7.3    Terms and Conditions.
(a)    The Committee may condition the vesting of Restricted Shares upon
continued service of the Participant, upon the Participant’s performance of
duties, upon the attainment of specified Performance Measures during an
applicable Performance Period or upon any other basis determined by the
Committee in its sole discretion. The provisions of Restricted Share Awards need
not be the same with respect to each recipient.
(b)    The holder of an Award of Restricted Shares shall have such rights as a
shareholder of the Company (if any), including but not limited to, voting
rights, the right to receive dividends and the right to participate in any
capital adjustment applicable to all holders of Shares, in each case, only to
the extent as set forth in the Award Agreement relating to Restricted Shares ;
provided, however, that a distribution or dividend with respect to Restricted
Shares subject to performance-based vesting conditions, including a regular cash
dividend, shall be deposited with the Company and shall be subject to the same
restrictions as the Restricted Shares with respect to which such distribution
was made.
(c)    All of the terms relating to the satisfaction of Performance Measures and
the termination of a restricted period or a Performance Period relating to an
Award of Restricted Shares, or any forfeiture or cancellation of such Award (i)
upon a Participant’s Termination of Relationship whether by reason of
Disability, retirement, death or any




9



--------------------------------------------------------------------------------

Exhibit 10.2




other reason, or (b) during a paid or unpaid leave of absence, shall be
determined by the Committee and, in the case of the foregoing clause (a), set
forth in the applicable Award Agreement and, in the case of the foregoing clause
(b), set forth either in the applicable Award Agreement or Company policies.
ARTICLE VIII    
RESTRICTED SHARE UNITS
8.1    General.
Awards of Restricted Share Units are Awards denominated in Shares that will be
settled by delivery of Shares (including Restricted Shares) to the Participant
or, only to the extent specified in the applicable Award Agreement, by the
payment of cash based upon the Fair Market Value of a specified number of
Shares. Restricted Share Units may be awarded either alone or in addition to
other Awards granted under the Plan. Each Award of Restricted Share Units shall
be evidenced by an Award Agreement that shall be executed by the Company and the
Participant. The Award Agreement shall specify the number of Restricted Share
Units to be awarded to Participants, whether such Award will be settled in
Shares (including Restricted Shares), cash or a combination of both, the
conditions for vesting, the time or times within which such Restricted Share
Units may be subject to forfeiture and any other terms and conditions applicable
to the Restricted Share Units, in each case, as determined by the Committee.
8.2    Terms and Conditions.
The Committee may, in connection with the grant of Restricted Share Units,
condition the vesting thereof upon the continued service of the Participant,
upon the Participant’s performance of duties, upon the attainment of specified
Performance Measures during an applicable Performance Period or upon any other
basis determined by the Committee in its sole discretion. An Award of Restricted
Share Units shall be settled as and when the Restricted Share Units vest or at a
later time specified by the Committee or in accordance with an election of the
Participant, if the Committee so permits. Except as otherwise set forth in an
Award Agreement for Restricted Share Units, prior to the settlement of a
Restricted Share Unit Award in Shares (including Restricted Shares), a
Participant shall have no rights as a shareholder of the Company with respect to
the Shares subject to such Award; provided, however, that the Award Agreement
may specify whether the Participant shall be entitled to receive dividend
equivalents, and, if determined by the Committee, interest on, or the deemed
reinvestment of, any deferred dividend equivalents, with respect to the number
of Shares subject to the Award of Restricted Stock Units, provided that any
dividend equivalents with respect to Restricted Stock Units subject to
performance-based vesting conditions shall be subject to the same vesting
conditions as the underlying award.
All of the terms relating to the satisfaction of Performance Measures and the
termination of a restricted period or a Performance Period relating to an Award
of Restricted Share Units, or any forfeiture or cancellation of such Award (i)
upon a Participant’s Termination of Relationship whether by reason of
disability, retirement, death or any other reason, or (b) during a paid or
unpaid leave of absence, shall be determined by the Committee and set forth in
the applicable Award Agreement.
ARTICLE IX    
PERFORMANCE AWARDS AND OTHER SHARE-BASED AWARDS
9.1    Performance Awards.
Performance Awards are Awards which provide a Participant the right to receive
cash, Shares (including Restricted Shares) or a combination thereof contingent
upon the attainment of specified Performance Measures within a specified
Performance Period. Performance Awards may be awarded either alone or in
addition to other Awards granted under the Plan. Each Performance Award shall be
evidenced by an Award Agreement that shall be executed by the Company and the
Participant. The applicable Award Agreement shall specify whether such
Performance Award will be settled in Shares (including Restricted Shares), cash
or a combination thereof, the conditions for vesting, the applicable Performance
Measures and Performance Period and any other terms and conditions applicable to
the Performance Award, in each case, as determined by the Committee. Except as
otherwise set forth in an Award Agreement




10



--------------------------------------------------------------------------------

Exhibit 10.2




for a Performance Award, prior to the settlement of a Performance Award in
Shares (including Restricted Shares), a Participant shall have no rights as a
shareholder of the Company with respect to the Shares subject to such Award;
provided, however, that the Award Agreement may specify whether the Participant
shall be entitled to receive dividend equivalents, and, if determined by the
Committee, interest on, or the deemed reinvestment of, any deferred dividend
equivalents, with respect to the number of Shares subject to the Performance
Award, provided that any dividend equivalents with respect to a Performance
Award subject to performance-based vesting conditions shall be subject to the
same vesting conditions as the underlying award.
9.2    Other Share-Based Awards.
Other Awards of Shares and other Awards that are valued in whole or in part by
reference to, or are otherwise based upon, Shares, including (without
limitation) share appreciation rights and dividend equivalents, may be granted
under the Plan. Each Other Share-Based Award shall be evidenced by an Award
Agreement that shall be executed by the Company and the Participant. The
Committee shall determine the time or times at which grants of such Awards will
be awarded, the number of Shares to be awarded to Participants, the conditions
for vesting, the time or times within which such Awards may be subject to
forfeiture and any other terms and conditions applicable to the Other
Share-Based Awards, consistent with the terms of the Plan.  Notwithstanding any
provision of the Plan to the contrary, share appreciation rights may only be
granted to persons who are employees, directors, consultants, agents and
independent contractors, and persons expected to become employees, directors,
consultants, agents and independent contractors of the Company and its
Subsidiaries. Notwithstanding anything herein to the contrary, (i) the base
price of a share appreciation right shall be no less than 100% of the Fair
Market Value of a Share on the date of grant, (ii) no share appreciation right
may be exercised more than ten (10) years after its date of grant and (iii) the
holder of a share appreciation right shall not be entitled to receive dividend
equivalents with respect to the number of Shares subject to such share
appreciation right.
9.3    Termination of Relationship.
All of the terms relating to the satisfaction of Performance Measures and the
termination of a restricted period or a Performance Period relating to a
Performance Award or Other Share-Based Award, or any forfeiture or cancellation
of such Award (i) upon a Participant’s Termination of Relationship whether by
reason of disability, retirement, death or any other reason, or (b) during a
paid or unpaid leave of absence, shall be determined by the Committee and set
forth in the applicable Award Agreement.
ARTICLE X    
ADJUSTMENTS
10.1    Changes in Capital Structure.
In the event of any equity restructuring (within the meaning of Financial
Accounting Standards Board Accounting Standards Codification Topic 718,
Compensation—Stock Compensation or applicable successor guidance) that causes
the per Share value to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan or specified in any
section of this Plan, the terms of each outstanding Option (including the number
and class of securities subject to each outstanding Option and the Option Price
per share) and the terms of each outstanding Restricted Share Award, Restricted
Share Unit Award, Performance Award and Other Share-Based Award (including the
number and class of securities subject thereto), shall be appropriately adjusted
by the Committee, such adjustments to be made in the case of outstanding Options
or share appreciation rights without an increase in the aggregate purchase price
and in accordance with Section 409A of the Code. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company (a “Corporate
Transaction”), such equitable adjustments described in the foregoing sentence
may be made as determined to be appropriate and equitable by the Committee to
prevent dilution or enlargement of rights of participants. In either case, the
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.




11



--------------------------------------------------------------------------------

Exhibit 10.2




Notwithstanding anything herein to the contrary, no adjustment shall be made for
cash dividends (except as described in this Section 10.1) or any new issuance of
securities by the Company for consideration (except in connection with a
Corporate Transaction).
10.2    Change in Control.
Subject to the terms of an applicable Award Agreement, if a Change in Control
occurs, the Board (as constituted prior to such Change in Control) may, in its
discretion:
(a)    require that Options, Shares, Restricted Shares, Restricted Share Units,
Performance Awards or other Stock–Based Awards outstanding under the Plan, at
the effective time of the Change in Control, be assumed and continued on
substantially the same vesting and other terms and conditions as a like Award
with respect to shares of common stock of the successor or acquiring company (or
a parent company). If an Option is assumed, the number of shares and exercise
price per share covered by the assumed Award will be adjusted in accordance with
the principles set forth in Sections 1.424-1(a)(5) and 1.409A-1(b)(5)(v)(D) of
the Treasury Regulations. If a Restricted Share, Restricted Share Unit or other
Award is assumed, the number of shares covered by the assumed Award will be a
whole number that reflects the exchange ratio or value of the transaction
consideration applicable with respect to holders of Shares in connection with
the Change in Control;
(b)    require that Options, Shares, Restricted Shares, Restricted Share Units,
Performance Awards or Other Share-Based Awards outstanding under the Plan, in
whole or in part, be surrendered to the Company by the Participant, and be
immediately cancelled by the Company, and to provide for the Participant to
receive (i) a cash payment in an amount equal to (A) in the case of an Option or
share appreciation right, the number of Shares then subject to the portion of
such Option or share appreciation right surrendered multiplied by the excess, if
any, of the Fair Market Value of a Share as of the date of the Change in Control
(or the value per Share as received or to be received by shareholders of the
Company in connection with the Change in Control), over the Option Price or base
price per Share subject to such Option or share appreciation right, (B) in the
case of an Award denominated in Shares, the number of Shares then subject to the
portion of such Award surrendered (if Performance Measures are applicable to
such Award, to the extent to which such Performance Measures have been satisfied
or deemed satisfied) multiplied by the Fair Market Value of a Share as of the
date of the Change in Control (or the value per Share as received or to be
received by shareholders of the Company), and (C) in the case of a Performance
Award denominated in cash, the value of such Performance Award then subject to
the portion of such Award surrendered to the extent the Performance Measures (if
applicable to such Award) have been satisfied or deemed satisfied; (ii) shares
of the corporation or other entity resulting from such Change in Control, or a
parent thereof, having a fair market value not less than the amount determined
under clause (i) above; or (iii) a combination of the payment of cash pursuant
to clause (i) above and the issuance of shares pursuant to clause (ii) above;
and/or
(c)    provide that (i) some or all outstanding Options or share appreciation
rights become exercisable in full or in part, either immediately or upon a
subsequent termination of employment or service, (ii) the restriction period
applicable to some or all outstanding Awards lapse in full or in part, either
immediately or upon a subsequent termination of employment or service, (iii) the
Performance Period applicable to some or all outstanding Awards lapse in full or
in part and (iv) the Performance Measures applicable to some or all outstanding
Awards shall be deemed to be satisfied at the target or any other level.
(d)    A “Change of Control” of the Company shall be deemed to have occurred
upon the occurrence of any of the following events:
(i)    the acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 50% or more of either the then outstanding Shares of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, but
excluding, for this purpose, any such acquisition by the Company or any of its
Subsidiaries, or any employee benefit plan (or related trust) of the Company or
its Subsidiaries, or any corporation or other company with respect to which,
following such acquisition, more than 50% of, respectively,




12



--------------------------------------------------------------------------------

Exhibit 10.2




the then outstanding Shares of such corporation and the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of all or substantially all directors is then
beneficially owned, directly or indirectly, by the individuals and entities who
were the beneficial owners, respectively, of Shares and voting securities of the
Company immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
then outstanding Shares of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, as the case may be;
(ii)    the consummation of a reorganization, merger or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of Shares and
voting securities of the Company immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding Shares and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation or other company resulting
from such reorganization, merger or consolidation;
(iii)    during any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;
(iv)    a complete liquidation or dissolution of the Company or of the sale or
other disposition of all or substantially all of the assets of the Company; or
(v)    a “Sale of the Company” as defined in the Eleventh Amended and Restated
Bye-laws of the Company, as they may be further amended, supplemented, restated
or otherwise modified from time to time.
In no event shall a Change in Control include any bona fide primary or secondary
public offering following the occurrence of the initial public offering of the
Company.
ARTICLE XI    
RESTRICTIONS ON AWARDS
11.1    Compliance With Securities Laws.
No Awards shall be granted under the Plan, and no Shares shall be issued and
delivered pursuant to Awards granted under the Plan, unless and until the
Company and/or the Participant shall have complied with all applicable Federal,
state or foreign registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction.
All Awards granted under the Plan and all Shares, other securities, cash or
other property delivered pursuant to an Award are subject to forfeiture,
recovery by the Company or other action pursuant to any clawback or recoupment
policy which the Company may adopt from time to time, including without
limitation any such policy which the Company may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.
The Committee in its discretion may, as a condition to the delivery of any
Shares pursuant to any Award granted under the Plan, require the applicable
Participant (i) to represent in writing that the Shares received pursuant to
such




13



--------------------------------------------------------------------------------

Exhibit 10.2




Award are being acquired for investment and not with a view to distribution and
(ii) to make such other representations and warranties as are deemed reasonably
appropriate by the Committee.
11.2    Nonassignability; Nontransferability of Awards.
No Award granted under this Plan shall be assignable or otherwise transferable
by the Participant, except by designation of a beneficiary, by will or by the
laws of descent and distribution, or as otherwise provided in the applicable
Award Agreement. An Award may be exercised during the lifetime of the
Participant only by the Participant, unless the Participant becomes subject to a
disability. If a Participant dies or becomes subject to a disability, his
Options shall thereafter be exercisable, during the period specified in the
applicable Award Agreement (as the case may be), by his designated beneficiary
or if no beneficiary has been designated in writing, by his executors or
administrators to the full extent (but only to such extent) to which such
Options were exercisable by the Participant at the time of (and after giving
effect to any vesting that may occur in connection with) his death or
disability.
11.3    No Right to an Award or Grant.
Neither the adoption of the Plan nor any action of the Board or the Committee
shall be deemed to give an employee, director, consultant or independent
contractor any right to be granted an Award under the Plan, except as may be
evidenced by an Award Agreement duly executed on behalf of the Company, and then
only to the extent of and on the terms and conditions expressly set forth in the
Award Agreement. The Plan will be unfunded. The Company will not be required to
establish any special or separate fund or to make any other segregation of funds
or assets to assure the payment of any Award.
11.4    No Evidence of Employment or Service.
Nothing contained in the Plan or in any Award Agreement shall confer upon any
Participant any right with respect to the continuation of his employment by or
service with the Company, any of its Subsidiaries or the Asset Management
Company or interfere in any way with the right of the Company, any such
Subsidiary or the Asset Management Company, in its sole discretion (subject to
the terms of any separate agreement to the contrary), at any time to terminate
such employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Award.
11.5    Rights as Shareholder.
Except as otherwise provided herein, no person shall have any right as a
shareholder of the Company with respect to any Shares or other equity security
of the Company which is subject to an Award hereunder unless and until such
person becomes a shareholder with respect to such Shares or equity security.
11.6    No Repricing.
The Committee shall not, without the approval of the shareholders of the
Company, (i) reduce the Option Price or base price of any previously granted
Option or share appreciation right, (ii) cancel any previously granted Option or
share appreciation right in exchange for another Option or share appreciation
right with a lower Option Price or base price or (iii) cancel any previously
granted Option or share appreciation right in exchange for cash or another award
if the Option Price of such Option or the base price of such share appreciation
right exceeds the Fair Market Value of a Share on the date of such cancellation,
in each case, other than in connection with a Change in Control or the
adjustment provisions set forth in Article X.
ARTICLE XII    
TERM OF THE PLAN
This Plan shall become effective on the Effective Date and, unless terminated
earlier by the Board, shall terminate on the Termination Date. No Awards may be
granted after the Termination Date; provided, however, that no ISO may be
granted later than ten years after the date on which the Plan was approved by
the Board. Any Award




14



--------------------------------------------------------------------------------

Exhibit 10.2




outstanding as of the Termination Date shall remain in effect and the terms of
the Plan will apply until such Award terminates as provided in the Plan or the
applicable Award Agreement.
ARTICLE XIII    
AMENDMENT OF PLAN
The Plan may be modified or amended in any respect, and at any time or from time
to time, by the Board. Notwithstanding the foregoing, the Plan may not be
modified or amended as it pertains to any existing Award Agreement without the
consent of an applicable Participant where such modification or amendment would
materially impair the rights of such Participant, it being understood that the
modification of Option Price, exercise period, purchase price, repurchase price
or vesting terms shall be deemed to materially impair the rights of
Participants, unless such modifications are made pursuant to Article X. In
addition, no such amendment shall be made without the approval of the Company’s
shareholders to the extent such approval is required by applicable law, rule or
regulation, including any rule of the New York Stock Exchange, or if Shares are
not listed on the New York Stock Exchange, any rule of the principal stock
exchange on which Shares are then traded.
ARTICLE XIV    
CAPTIONS
The use of captions in the Plan is for convenience. The captions are not
intended to provide substantive rights.
ARTICLE XV    
WITHHOLDING TAXES
Upon any grant, vesting, exercise or payment of any Award, the Company shall
have the right to require payment by the Participant of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such Award. A Participant may satisfy such obligation in cash or to the
extent permitted by the Committee, in its sole discretion, and set forth in such
Participant’s Award Agreement a Participant may also satisfy such obligation by
any of the following means: (i) in the case of an Option, a cash payment by a
broker-dealer acceptable to the Company to whom the Participant has submitted an
irrevocable notice of exercise, (ii) delivery to the Company of previously owned
whole Shares (for which the holder has good title, free and clear of all liens
and encumbrances) having an aggregate Fair Market Value determined as of the
date the obligation to withhold or pay taxes arises in connection with the Award
(the “Tax Date”) in the amount necessary to satisfy any such obligation,
(iii) authorizing the Company to withhold whole Shares which would otherwise be
delivered upon exercise or settlement of the Award having an aggregate Fair
Market Value determined as of the Tax Date, equal to the amount necessary to
satisfy any such obligation, or (iv) any combination of cash, (ii) and
(iii). Unless the Committee determines that more Shares may be delivered or
withheld without an adverse accounting consequence to the Company, Shares to be
delivered or withheld may not have an aggregate Fair Market Value in excess of
the amount required to be withheld except that any fraction of a Share which
would be required to satisfy such an obligation shall be rounded up to the
nearest whole number.
ARTICLE XVI    
SECTION 83(b) ELECTION
To the extent permitted by the Board or Committee, and unless otherwise provided
in an Award Agreement, each recipient of Restricted Shares may, but is not
obligated to, make an election under Section 83(b) of the Code to be taxed
currently with respect to such Award. The election permitted under this Article
XVI shall comply in all respects with and shall be made within the period of
time prescribed under Section 83(b) of the Code. Each Participant shall prepare
such forms as are required to make an election under Section 83(b) of the
Code. The Company shall have no liability to any grantee who fails to make a
permitted Section 83(b) election in a timely manner. In addition, the Company
shall have no liability and makes no representation regarding the advisability
of making an election under Section 83(b) of the Code, or regarding the tax,
financial and other consequences of Awards.
 




15



--------------------------------------------------------------------------------

Exhibit 10.2




ARTICLE XVII    
CODE SECTION 409A COMPLIANCE
It is the intent of the Company that the Awards under this Plan and the
Committee’s exercise of authority or discretion with respect thereto shall
either be exempt from or comply with and avoid the imputation of any tax,
penalty or interest under Section 409A of the Code. The Plan and the terms and
conditions of the awards granted under this Plan shall be construed and
interpreted consistent with that intent.
Notwithstanding any contrary provision in the Plan or any Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
or any Award Agreement to a “specified employee” (as defined under Section 409A
of the Code) as a result of his or her termination of service shall be delayed
for the first six (6) months following such termination of service and shall
instead be paid as soon as administratively practicable following the end of
such six-month period (or, if earlier, within 10 business days following the
date of death of the specified employee).
ARTICLE XVIII    
SECTION 16 COMPLIANCE
It is intended that the Plan and any Award made to a Participant subject to
Section 16 of the Exchange Act will meet all of the requirements of Rule
16b-3. Accordingly, unless otherwise provided by the Committee, if any
provisions of the Plan or any Award would disqualify the Plan or the Award, or
would otherwise not comply with Rule 16b-3, such provision or Award will be
construed or deemed amended to conform to Rule 16b-3.
ARTICLE XIX    
OTHER PROVISIONS
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.
ARTICLE XX    
NUMBER AND GENDER
With respect to words used in the Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, and vice
versa, as the context requires.
 
ARTICLE XXI    
MISCELLANEOUS
21.1    Subsidiary Employees.
In the case of a grant of an Award to an employee or director of or consultant
to any Subsidiary of the Company or the Asset Management Company, the Company
may, if the Committee so directs, issue or transfer the Shares, if any, covered
by the Award to the Subsidiary or the Asset Management Company for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Subsidiary or the Asset Management Company will transfer the Shares to
the employee, director or consultant in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the Plan.
21.2    Foreign Employees and Foreign Law Considerations.
The Committee may grant Awards to individuals who are eligible to participate in
the plan who are foreign nationals, who are located outside the United States or
who are not compensated from a payroll maintained in the United States, or who
are otherwise subject to (or could cause the Company to be subject to) legal or
regulatory provisions of countries or jurisdictions outside the United States,
on such terms and conditions different from those specified in the




16



--------------------------------------------------------------------------------

Exhibit 10.2




Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan, and, in furtherance
of such purposes, the Committee may make such modifications, amendments,
procedures, or subplans as may be necessary or advisable to comply with such
legal or regulatory provisions.
ARTICLE XXII    
GOVERNING LAW
All questions concerning the construction, interpretation and validity of the
Plan and the instruments evidencing the Awards granted hereunder shall be
governed by and construed and enforced in accordance with the domestic laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal law of the
State of Delaware will control the interpretation and construction of this Plan,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
 




17

